Citation Nr: 1722073	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for posttraumatic stress disorder.	


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the Providence, Rhode Island RO.
 
The Veteran's claim of entitlement to service connection for posttraumatic stress disorder was denied in a December 2000 rating decision. The Veteran did not perfect a timely appeal to that decision and it is final.  38 U.S.C.A. § 7105 (West 2014).  The Veteran submitted an October 2009 claim to reopen entitlement to service connection for posttraumatic stress disorder, and VA reopened and denied the claim in a May 2010 rating decision. Following receipt of new evidence, VA again denied the claim in a September 2010 rating decision, and the Veteran appealed. 

In an October 2012 rating decision VA granted the Veteran entitlement to service connection for a schizoaffective disorder, bipolar type (claimed as depression). The Veteran was furnished with a statement of the case with regard to his claim for posttraumatic stress disorder, and he submitted a timely VA Form 9 specifically appealing that issue.

As the October 2012 award of entitlement to service connection for schizoaffective disorder, bipolar type was a full grant of that benefit, that issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed December 2000 rating decision denied service connection for posttraumatic stress disorder and is final. 

2.  Evidence received since the unappealed December 2000 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

The December 2000 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for posttraumatic stress disorder was first denied in a December 2000 rating decision, on the basis that the evidence failed to show either a diagnosis of posttraumatic stress disorder, or a confirmed stressor. The December 2000 rating decision was not appealed, and it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

The Veteran submitted a new claim of entitlement to service connection posttraumatic stress disorder in October 2009. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an October 2009 statement, the Veteran asserted that his posttraumatic stress disorder was related to a truck accident which occurred in service. In April 2012 and June 2012 examination reports, the Veteran was diagnosed with posttraumatic stress disorder. Additionally, in January 2015, the Board received complete service medical records which support the Veteran's contention that he was involved in an automobile accident in service.

The Board therefore finds that there is ample new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material.  The claim of entitlement to service connection for posttraumatic stress disorder is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for posttraumatic stress disorder is reopened.


REMAND

A claim for service connection for posttraumatic stress disorder requires, among other things, credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304 (f) (2016). The April and June 2012 VA examinations diagnosed posttraumatic stress disorder based on the Veteran's accounts of hearing gunfire and handling dead and injured soldiers while stationed in Cambodia.  There is, however, no evidence of record showing that the Veteran served in Cambodia. Indeed, the Veteran's DD Form 214 states that the appellant had no foreign service, let alone service in Southeast Asia during a period of war.  Thus, those reports were not consistent with the places, types, and circumstances of the Veteran's service. 38 C.F.R. § 3.304 (f)(3)(2016).

The April and June 2012 VA examinations did not, however, expressly consider the Veteran's October 2009 assertion that his posttraumatic stress disorder was caused by an in-service automobile accident. Service treatment records dated August 1975 substantiate the Veteran's report that he was involved in an in-service automobile accident. These records also show that he suffered a mild concussion as a result of this accident.  Thus, remand is warranted for an adequate examination to consider all pertinent evidence. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Accordingly, the case is REMANDED for the following action:

1. Provide the examiner who conducted the April and June 2012 VA psychiatric examinations access to a copy of this remand, as well as the appellant's VBMS and Virtual VA files for review. If that examiner is no longer available, forward the request to a similarly qualified physician. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from posttraumatic stress disorder as a result of an in-service automobile accident in August 1975 during which time he suffered a mild concussion?  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


